
	

114 HR 2960 IH: To Aid Gifted and High-Ability Learners by Empowering the Nation's Teachers Act
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2960
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Polis (for himself and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to aid gifted and talented and
			 high-ability learners by empowering the Nation’s teachers, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the To Aid Gifted and High-Ability Learners by Empowering the Nation's Teachers Act or the TALENT Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. References.
					TITLE I—Improving basic program requirements
					Sec. 101. State plans.
					Sec. 102. Annual State report cards.
					Sec. 103. Local educational agency plans.
					Sec. 104. National assessment of title I.
					TITLE II—Improving teaching for gifted and talented students
					Sec. 201. State applications.
					Sec. 202. Local applications and needs assessments.
					Sec. 203. Local use of funds.
					Sec. 204. Subgrants to eligible partnerships.
					TITLE III—Gifted and talented students in rural schools
					Sec. 301. Small rural school achievement program.
					Sec. 302. Rural and low-income school program.
					TITLE IV—Supporting essential research on the learning needs of gifted and talented students
					Sec. 401. Supporting essential research on the learning needs of gifted and talented students.
					TITLE V—General provisions
					Sec. 501. Definitions.
					Sec. 502. Amendments to other laws.
					Sec. 503. Effective date.
 2.FindingsCongress makes the following findings: (1)Academically gifted and talented students make up an estimated 6 to 10 percent of the prekindergarten through grade 12 student population, totaling between 3,000,000 and 6,000,000 students.
 (2)There is a growing excellence gap at the highest levels of achievement between the performance of subgroups of students, particularly between the performance of students who are African-American or Hispanic and the performance of White students, and between low-income students compared to their more advantaged peers, on statewide assessments and on the National Assessment of Educational Progress.
 (3)Advanced students in the United States lag behind the performance of similar students in other countries, which puts the Nation at a competitive disadvantage.
 (4)Gifted and talented students, and high-ability students who have not been formally identified for gifted education services, require modifications to the general education curriculum to fully meet their potential.
 (5)Effective assessment and instruction of gifted and talented students requires educators to have specialized knowledge and skills.
 (6)Ninety percent of teachers nationwide want more professional development focused on the skills necessary for teaching advanced students.
 (7)Interventions and strategies that have been demonstrated to be successful with gifted and talented students can be modified to improve the achievement of all students.
 (8)The availability of gifted education programs and services to students who require such services is unequal and often relies solely on local resources and leadership, leaving many high-ability students from rural areas or who are English language learners or Hispanic, African-American, or Native American, among others, without access to appropriate services.
 (9)There are an estimated 360,000 students in the United States who are both gifted and have a disability. These twice exceptional children present special challenges because their disability often masks their academic potential or their academic strengths may mask their disability, resulting in a lack of services and supports for this student population.
 (10)The development and dissemination of research and national data on gifted and talented students is necessary to—
 (A)guide evidence-based classroom practices vital to meeting the unique needs of this population of students; and
 (B)contribute to the decisionmaking of educators, families, and policymakers. 3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		IImproving basic program requirements
			101.State plans
 (a)AccountabilitySection 1111(b)(2)(A) (20 U.S.C. 6311(b)(2)(A)) is amended— (1)in clause (ii), by striking and after the semicolon;
 (2)in clause (iii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (iv)include a recognition program for local educational agencies in the State that, for each category of students described in subparagraph (C)(v), significantly increase the proportion of students scoring at or above the advanced level of achievement on the State academic assessments under paragraph (3)..
 (b)State assessmentsSection 1111(b)(3)(C) (20 U.S.C. 6311(b)(3)(C)) is amended— (1)in clause (xiv), by striking and after the semicolon;
 (2)in clause (xv), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (xvi)measure individual academic achievement, including measuring above grade level achievement.. (c)Accountability systemSection 1111(b)(8) (20 U.S.C. 6311(b)(8)) is amended—
 (1)in subparagraph (D), by striking and after the semicolon; (2)by redesignating subparagraph (E) as subparagraph (F); and
 (3)by inserting after subparagraph (D) the following:  (E)the specific steps the State educational agency will take to assist each local educational agency and school affected by the State plan to provide additional educational assistance to individual students who—
 (i)perform at the advanced level of achievement on the State academic assessments described in paragraph (3); and
 (ii)are gifted and talented (including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services); and.
 102.Annual State report cardsSection 1111(h)(1)(C) (20 U.S.C. 6311(h)(1)(C)) is amended— (1)in clause (vii), by striking and after the semicolon;
 (2)by redesignating clause (viii) as clause (ix); and (3)by inserting after clause (vii) the following:
					
 (viii)a comparison of the performance of students between different local educational agencies across the State at each level of achievement described in subsection (b)(1)(D)(ii), disaggregated by the subgroups described in subsection (b)(2)(C)(v); and.
				103.Local educational agency plans
 (a)Plan provisionsSection 1112(b)(1) (20 U.S.C. 6312(b)(1)) is amended— (1)in subparagraph (P), by striking and after the semicolon;
 (2)in subparagraph (Q), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (R)a description of how the local educational agency will— (i)identify gifted and talented students, including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services; and
 (ii)implement educational approaches at the elementary and secondary levels to support the learning needs of gifted and talented students to ensure that such students make appropriate learning gains, such as early entrance to kindergarten, enrichment, acceleration, curriculum compacting, and dual enrollment in secondary school and postsecondary education..
 (b)Schoolwide programsSection 1114(b)(1) (20 U.S.C. 6314(b)(1)) is amended by adding at the end the following:  (K)A description of how the school will identify gifted and talented students, including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services, and provide services to support the learning needs of gifted and talented students to ensure that such students make appropriate learning gains..
 (c)Targeted assistance schoolsSection 1115(c)(1) (20 U.S.C. 6315(c)(1)) is amended— (1)in subparagraph (G), by striking and after the semicolon;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (I)identify gifted and talented students, including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services, and provide services to support the learning needs of gifted and talented students to ensure that gifted and talented and high-ability students make appropriate learning gains..
 104.National assessment of title ISection 1501(a)(2)(E) (20 U.S.C. 6491(a)(2)(E)) is amended— (1)in clause (iv), by striking and;
 (2)in clause (v), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (vi)made public an analysis of excellence gaps and a description of activities to close any such gaps.. IIImproving teaching for gifted and talented students 201.State applicationsSection 2112(b)(5) (20 U.S.C. 6612(b)(5)) is amended by adding at the end the following:
				
 (C)A description of the comprehensive strategy the State educational agency will use to improve the teaching skills of teachers, principals, pupil services personnel, and other instructional leaders in order to enable them to employ strategies that focus on—
 (i)the identification of students' specific learning needs, particularly students with disabilities, students who are limited English proficient, students who are gifted and talented, and students with low literacy levels; and
 (ii)the tailoring of academic instruction to such needs.. 202.Local applications and needs assessments (a)Local applicationsSection 2122(b) (20 U.S.C. 6622(b)) is amended by adding at the end the following:
					
 (12)A description of how the activities will have a substantial, measurable, and positive impact on student academic achievement and how the activities will be used as part of a broader strategy to eliminate the achievement gap and the excellence gap..
 (b)Needs assessmentSection 2122(c)(2) (20 U.S.C. 6622(c)(2)) is amended by inserting shall be based on an analysis of the achievement and learning needs of students at each level of achievement described in section 1111(b)(1)(D)(ii) on the State academic assessments, disaggregated by each subgroup described in section 1111(b)(2)(C)(v)(II), before shall be conducted.
 203.Local use of fundsSection 2123(a) (20 U.S.C. 6623(a)) is amended— (1)in the matter preceding paragraph (1), by striking to carry out and inserting to increase student achievement for all students, including limited English proficient students, students with disabilities, and gifted and talented students, by carrying out; and
 (2)in paragraph (3)(B)— (A)in clause (iv), by striking and;
 (B)in clause (v), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (vi)provide training to support the identification of students who are gifted and talented, and to implement instructional practices that support the education of such students, such as early entrance to kindergarten, enrichment, acceleration, curriculum compacting and dual enrollment in secondary school and postsecondary education..
 204.Subgrants to eligible partnershipsSection 2134(a)(1) (20 U.S.C. 6634(a)(1)) is amended— (1)in subparagraph (A), by striking and after the semicolon; and
 (2)by adding at the end the following:  (C)teachers, principals, and pupil service personnel have the training to support—
 (i)the identification of students who are gifted and talented, including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services; and
 (ii)implementation of instructional practices that support the education of gifted and talented students, such as early entrance to kindergarten, enrichment, acceleration, curriculum compacting, and dual enrollment in secondary school and postsecondary education; and.
				IIIGifted and talented students in rural schools
 301.Small rural school achievement programSection 6211(a)(1) (20 U.S.C. 7345(a)(1)) is amended by inserting , including supporting gifted and talented students (including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services), after local activities.
 302.Rural and low-income school programSection 6222(a)(2) (20 U.S.C. 7351a(a)(2)) is amended by striking and to train and inserting , train teachers to meet the unique learning needs of gifted and talented students, including high-ability students with disabilities, high-ability students who are limited English proficient, and other high-ability students who have not previously been formally identified for gifted education services, and train.
			IVSupporting essential research on the learning needs of gifted and talented students
 401.Supporting essential research on the learning needs of gifted and talented studentsThe Secretary, acting through the Director of the Institute of Education Sciences, shall— (1)continue research and development activities related to the education of gifted and talented students, particularly research and development activities related to such students who reside in rural communities or have been underrepresented as gifted and talented, including students who are low-income or limited English proficient, students with disabilities, and students from minority backgrounds;
 (2)support a National Research and Dissemination Center on the Gifted and Talented that conducts research and serves as a national clearinghouse for evidence-based best practices to improve the identification and instruction of gifted and talented students;
 (3)administer demonstration grants that build and enhance the ability of elementary school and secondary school personnel to support gifted and talented students; and
 (4)ensure that statistical data related to the education of gifted and talented children in kindergarten through grade 12 in the United States and in other nations is collected, reported, analyzed, and disseminated.
				VGeneral provisions
 501.DefinitionsSection 9101 (20 U.S.C. 7801) is amended— (1)by redesignating paragraphs (19) through (42) and paragraph (43) as paragraphs (20) through (43) and paragraph (45), respectively;
 (2)by inserting after paragraph (18) the following:  (19)Excellence gapThe term excellence gap means differences in the percentage of students performing at the highest level of achievement described in section 1111(b)(1)(D)(ii) between different subgroups described in section 1111(b)(2)(C)(v)(II).; and
 (3)by inserting after paragraph (43), as redesignated by paragraph (1), the following:  (44)Teaching skillsThe term teaching skills has the meaning given the term in section 200 of the Higher Education Act of 1965..
				502.Amendments to other laws
 (a)Coordination of Federal STEM educationSection 101(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621(b)) is amended— (1)in the first subsection (b)—
 (A)in paragraph (5)(D), by striking and after the semicolon; (B)in paragraph (6), by striking the period at the end and inserting ; and; and
 (C)by inserting after paragraph (6), the following:  (7)encourage participating agencies to develop and implement activities and programs that support advanced students in kindergarten through grade 12, including advanced students who are from low-income families and advanced students from other groups that are underrepresented in the STEM fields, in order to promote advanced students' pursuit of careers in STEM fields.; and
 (2)by redesignating the second subsection (b) and subsection (c) as subsection (c) and subsection (d), respectively.
 (b)Laboratory cooperative science centers and other authorized education activitiesSection 3164 of the National Defense Authorization Act for Fiscal Year 1991 (42 U.S.C. 7381b(a)) is amended—
 (1)in paragraph (5), by inserting The Secretary shall determine which students are eligible to participate in such mathematics and science education programs based on the academic achievement of such students. after development facilities.; and
 (2)in paragraph (13), by inserting The Secretary shall determine which middle-school students are eligible to participate in such prefreshman enrichment program based on the academic achievement of such students. after by universities on their campuses..
 (c)Advanced Placement and International Baccalaureate programsSection 6123 of the America COMPETES Act (20 U.S.C. 9833) is amended— (1)in subsection (d)—
 (A)in paragraph (1), by striking and after the semicolon; (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (3)the availability of Advanced Placement or International Baccalaureate mathematics, science, and critical foreign language courses earlier than is typical to students who are prepared for such work.; and
 (2)in subsection (f)(2)— (A)in subparagraph (E), by striking and after the semicolon;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (G)how the eligible entity will make Advanced Placement or International Baccalaureate mathematics, science, and critical foreign language courses available earlier than is typical to students who are prepared for such work..
 503.Effective dateThis Act, and the amendments made by this Act, shall take effect 1 year after the date of enactment of this Act.
			
